Case 2:15-cr-20564-NGE-RSW ECF No. 129 filed 08/19/20             PageID.643     Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
                     Plaintiff,                         Case No. 15-20564
 v.                                                     Honorable Nancy G. Edmunds
 CHARLOTTE HAZEL EDWARDS (D-3),

                     Defendant.
 _______________________________/

            OPINION AND ORDER DENYING DEFENDANT’S EMERGENCY
               MOTIONS FOR RELEASE FROM CUSTODY [121] [127]

       Defendant Charlotte Hazel Edwards is currently in the custody of the Federal

 Bureau of Prisons (“BOP”) at FCI Hazelton in West Virginia. The matter is before the

 Court on Defendant’s pro se letter motions for release from custody and reduction in

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Dkts. 121, 127.) The government

 opposes Defendant’s request. (Dkt. 123.) Defendant has filed a reply. (Dkt. 128.) The

 Court has reviewed the record in its entirety and finds that a hearing is not necessary.

 For the reasons set forth below, the Court DENIES Defendant’s motions.

 I.    Background

       On April 13, 2016, Defendant pled guilty to one count of aiding and abetting

 carjacking in violation of 18 U.S.C. § 2119(1) (Count 1) and one count of making false

 statements to an agency of the United States in violation of 18 U.S.C. § 1001 (Count 3).

 (Dkt. 76.) On September 14, 2016, the Court sentenced Defendant to a term of 63

 months on Count 1 and 60 months on Count 3, to run concurrent. (Dkt. 97.)

 Defendant’s projected release date is February 13, 2021.


                                             1
Case 2:15-cr-20564-NGE-RSW ECF No. 129 filed 08/19/20             PageID.644      Page 2 of 5



       Defendant now moves this Court for her release based on the health concerns

 associated with the COVID-19 pandemic. The government opposes the request and

 notes that FCI Hazelton only had a single confirmed case of COVID-19 at the time of its

 response.

 II.   Analysis

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to

 modify terms of imprisonment as follows:

       the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, if
       it finds that—
               (i)    extraordinary and compelling reasons warrant such a
               reduction; . . .
               ...
               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission . . . .

 The statute thus requires a defendant to both satisfy the exhaustion requirement and

 demonstrate that “extraordinary and compelling reasons” warrant a sentence reduction.

       The government concedes that Defendant has satisfied the exhaustion

 requirement in this case. The government argues, however, that Defendant has failed

 to establish extraordinary and compelling reasons warranting a sentence reduction.

       The applicable Sentencing Commission policy statement sets forth the following

 four categories of “extraordinary and compelling reasons” for release: (A) medical

 condition of the defendant, (B) age of the defendant, (C) family circumstances, and (D)



                                             2
Case 2:15-cr-20564-NGE-RSW ECF No. 129 filed 08/19/20                PageID.645     Page 3 of 5



 a “reason other than, or in combination with, the reasons described in subdivisions (A)

 through (C)” “[a]s determined by the Director of the Bureau of Prisons,” also known as

 the catch-all provision. See U.S.S.G. § 1B1.13, commentary n.1. The medical

 condition category includes cases where “[t]he defendant is—(I) suffering from a serious

 physical or medical condition . . . that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and from

 which he or she is not expected to recover.” § 1B1.13, commentary n.1(A)(ii).

        The government notes that Defendant is 24 years old. And while Defendant’s

 medical records reflect she has moderate asthma, (see dkt. 126-1, filed under seal), it is

 unclear whether this puts Defendant at a higher risk for severe illness from the virus.

 See People with Underlying Medical Conditions, Centers for Disease Control and

 Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

 at-higher-risk.html (stating that people with moderate-to-severe asthma “might be at an

 increased risk for severe illness from COVID-19”) (emphasis added). Defendant’s

 generalized concerns regarding the pandemic are valid, but her risk of contracting the

 virus is the same as any other inmate in federal custody. In sum, Defendant has not

 met her burden of establishing that her health concerns, even in the context of the

 COVID-19 pandemic, constitute extraordinary and compelling reasons warranting a

 sentence reduction. And even if Defendant could meet this burden, the Court would not

 grant her the relief she seeks.

        Section 1B1.13 provides that a defendant’s sentence should be reduced under §

 3582(c)(1)(A) only if releasing the inmate will not pose a danger to the safety of others

 or the community. § 1B1.13(2) (citing 18 U.S.C. § 3142(g)). Also, the Court must



                                               3
Case 2:15-cr-20564-NGE-RSW ECF No. 129 filed 08/19/20              PageID.646     Page 4 of 5



 consider the sentencing factors in 18 U.S.C. § 3553(a) to the extent that they are

 applicable. See § 3582(c)(1)(A). These factors include the defendant’s history and

 characteristics, the seriousness of the offense, the need to promote respect for the law

 and provide just punishment for the offense, general and specific deterrence, protection

 of the public, and the need to avoid unwarranted sentencing disparities. See § 3553(a).

        Here, Defendant’s underlying crimes are serious. Not only did Defendant aid and

 abet in the commission of a crime involving the discharge of a weapon, but she initially

 lied to government officials about her involvement in the crime. And while Defendant

 was released on bond pending trial in this case, she violated the terms of her pretrial

 release, leading to the revocation of her bond. (See dkt. 75.) The Court commends

 Defendant for her remorse and the steps she has taken towards rehabilitation while

 incarcerated, including working and completing a number of courses, but this does not

 tip the weighing of the relevant factors in favor of release. In sum, the Court finds that a

 sentence reduction would not be consistent with the § 3553(a) factors.

 III.   Conclusion

        Based upon the foregoing, Defendant’s motions for relief under § 3582(c)(1)(A)

 are DENIED.

        SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


 Dated: August 19, 2020




                                              4
Case 2:15-cr-20564-NGE-RSW ECF No. 129 filed 08/19/20           PageID.647    Page 5 of 5



 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on August 19, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            5
